Citation Nr: 1748160	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected generalized anxiety disorder (GAD) with posttraumatic stress disorder (PTSD), currently at 50 percent.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1947 to February 1951.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The previously established 30 percent rating for the Veteran's GAD with PTSD was continued therein.  In a February 2011 rating decision, the RO increased the rating to 50 percent.  As this is only a partial grant of the Veteran's increased rating claim, his appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran testified before the undersigned Veterans Law Judge in October 2012.  

In February 2013, the Board denied a rating in excess of 50 percent for an acquired psychiatric disorder (diagnosed as PTSD and anxiety disorder) but remanded a TDIU for additional development.  The Veteran appealed the increased rating denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) submitted on behalf of the Veteran and VA earlier that month.  It called for vacatur of the Board's decision and remand back to the Board for readjudication.  The Board, in turn, remanded the increased rating along with the TDIU for additional development in April 2014.

The Board denied both a rating in excess of 50 percent for GAD with PTSD and a TDIU in January 2015.  Once again, the Veteran appealed the increased rating denial to the Court.  The Court issued an Order in July 2015 granting a JMPR submitted on behalf of the Veteran and VA earlier that month.  It called for vacatur of the Board's decision with respect to the increased rating denial, and it further indicated that the denial of a TDIU was part and parcel thereto and inextricably intertwined therewith.  Both issues accordingly were remanded back to the Board for readjudication.  In September 2015, the Board once again denied a rating in excess of 50 percent for GAD with PTSD as well as a TDIU.  

For a third time, the Veteran appealed to the Court.  This time he appealed the increased rating denial and the TDIU denial.  In December 2016, the Court issued a Memorandum Decision vacating the Board's decision in its entirety and remanding back to the Board for readjudication.  Review of the claims file at this time reveals that this readjudication can proceed.  While pertinent evidence was submitted in September 2017, the right to have it reviewed by the RO (as the agency of original jurisdiction) was waived by the Veteran's representative then.  38 C.F.R. § 20.1304(c).  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected GAD with PTSD has resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's GAD with PTSD, his only service-connected disability, is of such severity so as to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no higher, for service-connected GAD with PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a TDIU due to service-connected disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A TDIU is granted herein.  It follows that any duty to notify or assist error was harmless as it relates to this issue.  The same also is true for any errors related to compliance with the Board's April 2014 remand directives and the October 2012 hearing.  With respect to an increased rating for GAD with PTSD, the Veteran was provided full notification in August 2009 and April 2014 letters.  The first was followed by the aforementioned rating decision, and the second was followed by a supplemental statement of the case.  Post-service VA treatment records are available.  Private treatment records also are available, though they largely are not pertinent.  In December 2009, October 2013 (performed given the Court's August 2013 JMPR), and June 2014, the Veteran underwent VA medical examinations.  A private assessment, which included a telephone interview, finally was conducted in July 2017.  
As discussed herein, the October 2013 VA medical examination is deficient.  Neither the Veteran nor his representative has raised any other deficiencies regarding either the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  There further has been at least substantial compliance with the Board's April 2014 remand directives concerning them.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

The issue(s) on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the October 2012 hearing, the undersigned identified an increased rating for GAD with PTSD as an issue on appeal.  Next, the Veteran was questioned about his psychiatric symptoms and where he receives treatment.  While the undersigned did not explain an increased rating, the Veteran's representative referenced adequate compensation for his "current degree of impairment."  It is clear therefrom that the current severity of his symptoms is of primary import.  Submission of evidence was not suggested by the undersigned.  However, evidence subsequently was obtained to include pursuant to the Board's remand.

II.  The Merits

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  
A.  Increased Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

38 C.F.R. § 4.130 addresses mental disorders.  Diagnostic Code 9400 thereunder has been used to rate the Veteran's service-connected GAD with PTSD.  This Diagnostic Code is for GAD.  It and most other mental disorders, to include PTSD (Diagnostic Code 9411), are rated using the General Rating Formula for Mental Disorders.  The formula assigns a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  Symptoms include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood. Symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (e.g., work or a work-like setting), and inability to establish/maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment.  Symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This include by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores from 71 to 80 reflect transient symptoms and expectable reactions to stressors (difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (temporarily falling behind in school work).  Scores from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in the aforementioned functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 reflect moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in functioning (no friends, unable to keep a job).  

Based on the evidence of record, the Board finds that an increased rating is warranted for the Veteran's service-connected GAD with PTSD.  Specifically, the criteria for a 70 percent rating are more nearly approximated than the criteria for the currently assigned 50 percent rating.  The criteria for a 100 percent rating are not met, however.  VA treatment records and the December 2009, October 2013 (accounted for especially in light of the Court's July 2015 JMPR), and June 2014 VA medical examinations reveal that the Veteran has a host of symptoms.  The Veteran has reported still more symptoms.  These reports sometimes are contradicted by the aforementioned medical evidence.  To this extent, the medical evidence is more persuasive.  The Veteran indeed does not appear to possess great awareness of his symptoms, as noted at the July 2017 private assessment.

The Veteran's symptoms, taking into account the aforementioned, include sleep problems such as nightmares, flashbacks, rumination, mood problems like depression, motivation problems like loss of interest, anxiety, panic attacks or similar, irritability, some impaired impulse control, poor concentration, some memory problems, difficulty in understanding complex commands, difficult in adapting to stressful circumstances, and difficulty or an inability with respect to establishing and maintaining effective relationships.  His nightmares occur a few times per week.  His attacks of panic or similar have increased from not very often to near continuous.  His depression also is constant.  The Veteran's reports of memory problems of the highest severity are contradicted by medical findings of none.  His reports of hallucinations in the form of seeing shadows and hearing noises also are contradicted by no medical findings of none.

Throughout, the Veteran was friendly, pleasant, and cooperative.  No problems with orientation or personal hygiene were observed.  Neither was any inappropriate behavior.  The Veteran's speech was normal, though he was difficult to understand on one occasion.  His affect usually was stable, appropriate, and normal, but he did get tearful once.  His thought process also was normal as it was logical, linear, and goal-directed.  Insight and judgment were adequate as they ranged from fair to good.  As a result of his symptoms, the Veteran reported quitting his job as a customer service relations assistant/park ranger in September 2009.  He has not worked or attended school since.  Though he used to enjoy social activities such as window shopping and attending church functions, he no longer does so.  He instead engages in solitary activities like woodworking and watching television or movies.

The number of friends that Veteran has appears to be declining, as he initially had some and later had only one.  He described his relationships with family members as good, but indicated that they all live some distance away.  While he lives with a son, they occupy opposite sides of the house and therefore lack constant interaction.  The Veteran clearly has deficiencies in the areas of mood and family relations due to the severity, frequency, and duration of his symptoms.  He also clearly would have deficiencies in work if he had been working due to his symptoms.  He reports that struggling with impulse control was the reason he quit.  He specifically feared he would hit or otherwise harm a park guest or a coworker.  School is irrelevant for the Veteran.  While no deficiency with respect to thinking is readily apparent, fair judgment equates to a slight deficiency in that regard.

The Veteran accordingly has occupational and social impairment with deficiencies in most areas (4 out of the 5 that are relevant).  GAF scores ranging from 50 to 75 have been assigned upon consideration of the severity, frequency, and duration of his symptoms.  Most were between 60, to include at the December 2009 and June 2014 VA medical examinations, and 65.  The high scores of 70 and 75 as well as the anomalous low score of 50 accordingly are outliers lacking persuasiveness.  Further, the low score of 50 is not persuasive.  It was assigned at the October 2013 VA medical examination, which the Board characterized in its April 2014 remand as "somewhat cursory and only marginal for rating purposes."  No behavioral observation findings indeed were documented.  As such, the basis for the GAF score is unknown.  

While GAF scores of 60 and 65 conveys only mild to moderate symptoms and mild to moderate difficulty in social, occupational, or school functioning, it is reiterated that these scores are not dispositive.  The Board's determination that the Veteran's symptoms are significantly more severe and productive of significantly greater difficulty in functioning therefore stands notwithstanding these GAF scores.  Finally, the disagreement in opinions concerning the Veteran's level of impairment is notable.  The December 2009 VA medical examination included the opinion that he had reduced reliability and productivity.  The October 2013 examination included the opinion that he has total occupational and social impairment, but it is not persuasive.  No explanation was provided to support it.  A medical opinion must be supported to have probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The June 2014 VA medical examination contained the opinion that the Veteran has occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Finally, the July 2017 private assessment opinion is that he has occupational and social impairment with deficiencies in most areas.  Discounting the October 2013 opinion, the other opinions are in alignment with a 50 percent rating, a 30 percent rating, and a 70 percent rating respectively.  These opinions, like GAF scores, are not dispositive.  Yet that there is agreement between the July 2017 private assessment opinion for a 70 percent rating and the Board's determination with respect to the Veteran's symptoms is of import.  To the extent there is doubt in this regard, it is afforded to the Veteran or resolved in his favor.  

An increased rating of 70 percent, but no higher, thus is granted factoring in the benefit of the doubt and reasonable doubt (as opposed to being based on the preponderance of the evidence).  This represents a partial grant.  Consideration indeed has been given to a staged rating.  However, most of the Veteran's symptoms have been of similar severity, frequency, and duration throughout the period on appeal.  The few that have worsened in terms of one or more of these factors did not worsen significantly enough to warrant a 100 percent rating.  No other issues have been raised, whether by the Veteran or his representative or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  

B.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

A TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, training, and previous work experience are for consideration, but age and the effect of disabilities that are not service-connected cannot be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a claimant with one service-connected disability, a TDIU may be granted on a schedular basis if it is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  When this requirement is not met, it may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Here, the Veteran's only service-connected disability is GAD with PTSD.  The increased rating to 70 percent granted for it herein means that a TDIU, if warranted, may be granted on a schedular basis.  The Board finds that a TDIU is warranted.  The Veteran has a high school education.  His employment history includes various trade labor positions, most notably as an electrician for which he received special training in the late 1960's and early 1970's.  The last job he held was a customer service relations assistant/park ranger.  It lasted from 2004 or 2005 (the Veteran and his employer provided different beginning dates) until he quit in September 2009.  It was part-time.  While the Veteran reports that he worked 40 hours per week, his employer reports that he worked up to 24 hours per week.  Pay records from the Social Security Administration also strongly suggest he was less than full-time.  

These pay records indeed show that he earned $20,000 in 2004, almost $23,000 in 2005, $15,000 in 2006, $16,000 in 2007 and 2008, and just over $9,839 (with rounding) in 2009.  The poverty threshold for one person over 65 years of age, as established by the U.S. Department of Commerce, Bureau of the Census, was $10,289 for 2009.  See http://www.census.gov/hhes/www/poverty/data/threshld.  It was less for each aforementioned prior years.  As the Veteran earned more than this threshold from 2004 to 2008, he had a substantially gainful occupation as opposed to marginal employment then.  He earned less in 2009 than the poverty threshold.  Yet it is reiterated that he worked only for 3/4 of 2009.  $7,717 is 3/4 of the poverty threshold, and the Veteran earned more than that.  He thus had a substantially gainful occupation as opposed to marginal employment in 2009 too.

While the Veteran's last employer reports that he stopped working due to health reasons, he consistently has reported that he stopped working out of fear that he would hit or otherwise harm a park guest or a coworker.  The December 2009 VA medical examination indeed included an opinion that the Veteran's irritability attributable to his service-connected GAD with PTSD would make it difficult to interact with the public and coworkers, as is required of a park ranger.  No opinion was provided, however, on whether or not the Veteran was unable to work due to his service-connected disability.  The June 2014 VA medical examination highlighted the same difficulty with interaction as the previous examination.  However, it was opined that the Veteran was capable of working.  A sedentary setting was suggested so that he would not have to be around too many people.  

The Court's December 2016 Memorandum Decision determined that the Board erred in relying on this opinion in its September 2015 decision.  It is unclear how the conclusion regarding a sedentary setting was reached given that no explanation was provided in this regard.  The Board, in light of the Court's position, places no reliance on the opinion herein-or on several other opinions.  May 2010 and March 2012 letters from the Veteran's private physician contain the opinion that he is "100% disabled."  Yet these letters concern nonservice-connected disabilities, with no mention of GAD with PTSD.  The October 2013 VA medical examination similarly included the opinion that the Veteran has total occupational impairment.  Once again, however, this conclusion is not supported as the examination was "somewhat cursory."  Further, no explanation was provided.

In sum, none of the aforementioned opinions are persuasive because of various deficiencies.  The only other opinion is from the July 2017 private assessment.  It was that the Veteran at least as likely as not has been unable to secure or follow a substantially gainful occupation due to his service-connected GAD with PTSD since September 2009.  Along with irritability, his difficulty adapting to stressful circumstances and his inability to establish and maintain effective relationships were highlighted in reaching this conclusion.  It was explained and supported in great detail.  Indeed, the assessment is almost six pages long.  While the Veteran was not examined for it, he was interviewed over the telephone.  His claims file also was reviewed.  The assessment accordingly has no substantial deficiency.  It is persuasive, and, in light of it, a TDIU is granted.









(CONTINUED ON NEXT PAGE)

ORDER

A rating of 70 percent for service-connected GAD with PTSD is granted, subject to the statutes and regulations governing the payment of benefits.  

A TDIU due to service-connected disability is granted, subject to the statutes and regulations governing the payment of benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


